 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
EXHIBIT 10.1

 
WRAP-AROUND AGREEMENT
 
    By and Between:
 
SPEECHSWITCH, INC., AS ISSUER;
 
AND
 
GLYNNTECH, INC. AS AFFILIATE;


AND
 
EPIC WORLDWIDE; INC. AS INVESTOR


    Dated this: June 8, 2010
 
    WHEREAS, the Issuer desires to fulfill debt obligations owed to Affiliate in
the principal amount of $25,000.00 (Twenty-Five Thousand Dollars) owed from
(June 1,2009);
 
    WHEREAS, the Issuer owes the Affiliate $25,000.00 (Twenty-Five Thousand
Dollars) for a loan from the Affiliate to the issuer secured by a Promissory
Note;
 
    WHEREAS, the Issuer does not have the disposable cash to satisfy those
obligations;
 
    WHEREAS, the Issuer and the Affiliate are willing to act as surety to the
fulfillment of the debt assignment as a material inducement;
 
    WHEREAS, the Investor desires to modify the existing debt structure with new
terms and conditions, which reasonable terms and conditions are hereby agreed to
by the Issuer and the Affiliate as a material inducement;
 
    WHEREAS, to effectuate this understanding, and facilitate in the
mechanizations of the new terms and conditions, the parties agree to enter this
Wrap-Around Agreement;
 
    WHEREAS, the original Debt instrument, as defined below, shall he
incorporated herein by reference; Schedule A, Resolution of Authority, Schedule
B, Promissory Note, is annexed hereto and incorporated herein.


 
 
1

--------------------------------------------------------------------------------

 
 
    NOW WHEREFORE the following terms and conditions are hereby agreed to;
 
    1.  Assignment of Debt- The affiliate hereby assigns the debt to the
Investor from the inception of the debt, together with unpaid principal and
unpaid accrued interest thereon;
      
       1.1. The Issuer hereby accepts said assignment to the Investor;
 
       1.2. As consideration for the assignment, the Investor hereby renders the
consideration of $25,000.00 (Twenty-Five Thousand Dollars) in the form of a
Note; See Schedule B
      

  1.2.1.  The terms of the Note are to be payable within 12 months, but under no
circumstances shall the Note be satisfied except subject to ¶ 2.3 Modification
3, Call Provisions, hereunder.

 
       1.3. The Debt consists of $25,000.00 (Twenty-Five Thousand Dollars) for a
loan from the Affiliate to the issuer, secured by a Promissory Note; (June 1,
2009) (the 'Debt");
 
        1.3.1. The Issuer hereby agrees, acknowledges, consents and stipulates,
that full consideration bas been rendered for said Debt and hereby waives any
and all objections thereto;
 
        1.3.2. The terms of the Debt are substantially similar to a line of
credit in so much as:
 
        1.3.3. The term, of the Debt is ongoing until satisfied;
 

  1.3.4. The Payment of the Debt shall be the amortization of the Debt, plus any
Additional Debt, plus Interest thereon, accrued from the relevant period(s) in
to a three year payment structure;

 
        1.3.5. Additional Consideration may come on an ongoing basis between the
Investor, Affiliate, and the Issuer and accrued as Debt, subject to work-out
between all parties.
 
     1.4 THE ISSUER AND THE AFFILIATE HEREBY BOTH AGREE TO BE JOINTLY AND
SEVERALLY LIABLE WITH FULL RECOURSE IN THE EVENT OF DEFAULT TO INVESTOR;
 
2.  
Modification of Terms and Conditions -The terms of this wrap-Around Agreement
shall govern and supersede the original Debt instrument. If at all possible,
these two instruments, this wrap-Around Agreement and the original debt
agreement, their terms and conditions therein, respectively, should be read in a
manner whose interpretation results in a harmonious and synergistic result.
Failing the harmonious interpretation, if any terms in these agreements shall be
found to be irreconcilable, the terms in this instant Wrap-Around Agreement
shall govern and control the Debt Instrument.





 
 
2

--------------------------------------------------------------------------------

 
 

  2.1           Convertibility –The terms and conditions of the underlying Debt
shall be so modified or amended as to include a convertibility provision
allowing the Investor to convert into common voting stock at the price of 50 %
discount of the average three deep bid on the day of conversion.       2.1.1
Fractional Conversion -This wrap-Around Agreement shall be convertible in whole
or in part into Conversion Shares. The remaining balance of the Debt shall
continue to accrue interest and inure normally.

 
    2.2.           Interest Rate -The interest rate shall be 15% per annum,
compounded, applicable retroactively to the date of this agreement;
 

  2.3.           Call Provision -The Issuer shall have the rights to repurchase
all remaining Debt plus any additional Debt at 150% of the Debt and Additional
Debt; within the first year of the execution hereof, and 130% thereafter

 

  2.4.           Anti-Dilution - The Issuer herby represents and Warrants that
any issuance, modification or creation of any class of security, or the granting
of any beneficial interest in a security of the Issuer that will have a net
dilutive effect on the Investor, in regards to this instant Agreement, (e.g.
granting an option, warrant, new issuance, preferred class convertible into
common, etc.) will grant the Investor additional debt onto the Debt in pecuniary
compensation of the net dilutive effect on the Investors position and
interest.(“ADDITIONAL Debt")

 

  2.5.           Default Provisions –If the Issuer or the Affiliate Shall suffer
a material adverse event, the Investor shall have the right to call for adequate
assurances from both the issuer and the Affiliate reasonable and prudent as
circumstances warrant. Failure to produce such adequate assurances within a
reasonable period of time shall result in default.

 

  2.5.1           EXAMPLES OF MATERIAL ADVERSE EVENT: a) deregistration by the
Issuer, either voluntary or involuntary; b) bankruptcy, a meeting of creditors,
or the consultation of an attorney regarding bankruptcy.

 

  2.5.2           Entrance in Default -Upon a default event, the Issuer and the
Affiliate shall be jointly and severally liable for the remaining Debt.,

 

  2.5.3. Default Interest -Upon a default event, the interest rate shall be
24.99% per annum, compounded, effective retroactively since the inception of
this agreement, less any converted amount, calculated as any conversion shares
will be offset against the Debt nearest in time.

 
 
 
3

--------------------------------------------------------------------------------

 
      

       2.5.4           Nonpayment -any missed conversion, or several missed
conversions shall constitute a default event.
   

  2.6           Denovo of Debt and Extension of Payment Period - The Issuer
hereby renews and affirms the debt as a legally binding obligation, regardless
of any termination date or statute of limitation, and hereby extends the Debt
for 5 years from the execution hereof, or the depletion and satisfaction of the
Debt with all accrued interest thereon.

 

  2.7.           Transfer Agent Irrevocable Instructions -The Issuer hereby
irrevocably instructs their Transfer Agent; current or successor, to issue said
conversion shares upon request by Investor and waives all objections thereto.

 

  2.8.           Demand Registration Rights -The Issuer hereby grants the right
to the Investor to register any and all issuances, past, present and future, if
the Investor shall request the registration thereof and the Issuer does not
comply within 30 days, nor takes reasonable steps to comply therewith within 10
days, Implied rights to the Demand registration shall include, but not be
limited to:

 

  2.8.1           Limited Power of Attorney to act as signatory for any and all
registration statements.

 

  2.8.2           Recoupment of Registration Fees –If the Investor shall invoke
his rights under the demand Registration, all fees, costs, and disbursements,
inclusive of attorney's fees, shall be added onto Debt as Additional Debt.

 

  2.9.           Jurisdiction and Venue -All Parties hereto consent to the Debt
instrument and resultant Wrap-Around Agreement having jurisdiction within the
State of Florida, County of Seminole.

 

   2.10.           Legal Opinion(s) ~ The Legal Opinion(s) rendered pursuant to
the terms and conditions, and resultant from this Wrap-Around Agreement, shall
be construed for the entire conversion process of the Debt, should full
conversion occur. Issuer and Affiliate hereby agree, acknowledge, accept,
consent, and stipulate that any Legal Opinion acceptable to the Investor in a
timely fashion, then the Investor shall have the right to cause to be furnished
their own Legal Opinion and Issuer and Affiliates hereby waives all rights to
object thereto except for blatant and generally accepted misstatements or
omissions of fact, law or application thereof. The costs of the Legal Opinion
shall be deducted from the funds used to purchase the first tranche.

 
    3.         Representation and Warranties ­-
      3.1. Issuer-The Issuer hereby represents and warrants thee following
material inducements:
        3.1.1. Hold a reserve of authorized shares for the issuance of
conversion shares;
 
 
4

--------------------------------------------------------------------------------

 
 
       

  3.1.2. The Issuer has no objection to, and hereby waives all objections, to a
reasonable legal opinion regarding the free trading nature of the conversion
shares or the mechanics of the transaction;

 

  3.1.3. All services constituting the Debt have been fully rendered for
legitimate business purposes;

 
    3.2.           Affiliate -The Affiliate hereby represents and warrants the
following material inducements;
 

  3.2.1. Affiliate -The Affiliate will if necessary furnish a legal opinion
regarding the free trading nature of the conversion shares and the mechanics
thereof;       3.2.2  The services constituting the debt have been fully
rendered for legitimate business purposes;

 
4.     Miscellaneous


4.1 Execution -this Agreement may be executed in counterparts, each taken in
conjunction equating to a fully executed agreement; facsimile and scanned
signatures may be accepted in lieu of original manual signatures;
      

  4.2 Severability -This Agreement is not severable. If any term in this
Wrap-Around Agreement is found by a court of competent jurisdiction to be
unenforceable, then the entire Wrap-Around Agreement shall be rescinded, the
consideration proffered by the Investor shall be returned in its entirety and
any conversion shares shall be forfeit.       4.3 Legal fees -Legal fees for the
production of this Wrap-Around Agreement shall be deducted from the funds used
to purchase the first tranche. Any legal fees spent resultant and as a proximate
cause of this Wrap-around Agreement, subsequent and separate from the creation
hereof, shall be borne by the Issuer and the Affiliate, which shall be inclusive
of any Legal Opinion caused to be furnished by the Investor in the event the
Affiliate fails to render a Legal opinion acceptable to the Investor, which
acceptance therefore shall not be unreasonably withheld.

 

  4.4 Jurisdiction and Venue -The jurisdiction and venue for this Wrap-Around
agreement shall be within the state of Florida, County of Seminole.       4.5.
Modification -This Wrap-Around Agreement and debt may only be modified in a
writing signed by all Parties.

 
     
 
5

--------------------------------------------------------------------------------

 
 
 
NOW THEREFORE, all the Parties hereby agree, accept, acknowledge, consent and
stipulate to the terms and. conditions contained herein for the mutual promise
and consideration stated herein:
 
 


 

 “ISSUER”   “AFFILIATE”      SpeechSwitch, Inc.     GlynnTech, Inc.      /s/
Kenneth P. Glynn      /s/ Alex P. Glynn  Signature  Signature     Kenneth P.
Glynn, President and Secretary  Alex P. Glynn. Vice President      Print Name
and Title  Print Name and Title    

 
 
"INVESTOR"
 
Epic Worldwide, Inc.
 


/s/ Edward R. Miers
 
Edward R. Miers, President
 
 
 
 
 
6

--------------------------------------------------------------------------------

 
 

 
SCHEDULE A


SPEECHSWITCH, INC.
RESOLUTION OF THE BOARD OF DIRECTORS


Dated: June 8, 2010
 
WHEREAS, a meeting of the board of directors was held on the aforementioned date
and the following concerns and subsequent resolutions were passed by the board
of directors;
 
WHEREAS, SpeechSwitch, Inc. (the Company) does not have the sufficient means to
satisfy certain obligations specified in the Wrap-Around Agreement;


WHEREAS, the Company would like to satisfy those obligations via modification of
the original terms and conditions of said obligation and the inclusion of a
third party; specifically the Investor so specified in the Wrap-Around
Agreement;
 
NOW WHEREFORE the Company makes the following Resolutions in furtherance
thereof:
 
RESOLVED that Kenneth P. Glynn is an authorized signatory and vested with the
power and authority to bind the Company (referred to in the wrap-Around
Agreement as the "Issuer'');
 
RESOLVED that the aforementioned party hereby bind the Company to the terms and
conditions of the wrap-Around Agreement, incorporated by reference herein.
 
NOW THEREFORE, there was no further business arid the meeting was adjourned.
 
Attested to:
 
 
 
/s/ Kenneth P. Glynn
Signature
Kenneth P. Glynn, President and Secretary
SpeechSwitch, Inc.






 
7

--------------------------------------------------------------------------------

 




 
SCHEDULE B-PROMISSORY
NOTE                                                                
1. Names:
 

 Investor:  Edward R. Miers    Epic Worldwide, Inc.    160 E. Lake Brantley Dr.
   Longwood, FL 32779      Issuer:  Kenneth P. Glynn, President and Secretary  
 SpeechSwitch, Inc.    6 Minneakoning Rd.    Flemington, NJ 08822

 
2.     Promise to Pay.
In consideration of the debt listed in the “Wrap Around Agreement" (incorporated
herein by reference), permitting the Issuer to fulfill debt obligations due and
owed to the Affiliate, the Investor agrees to purchase the debt due and owed the
Affiliate from the Issuer for $25,000.00 (Twenty-Five Thousand Dollars).
 
3.  
Principal Payment.

Issuer will pay the principal in full on or before June 8, 2011, together with
any accrued interest. No interest shall accrue for the first 60 days from the
date of this agreement. Outstanding principal will accrue interest at the rate
of 15 % (fifteen percent) per annum.


4.  
Collection Costs.

If Investor prevails in a lawsuit to collect on this note, Issuer will pay
Investor's costs and lawyers' fees in an amount the court finds to be
reasonable.


5.  
Notices. All notices must be in writing. A notice may be delivered to Issuer or
Investor at the address specified in section 1, above, or to a new address
Issuer or Investor has designated in writing. A notice may be delivered:

(1)  
in person

(2)  
by certified mail, or

 (3)  by overnight courier.
 
6.  
Governing Law.

This promissory note will be governed by and construed in accordance with the
laws of the state of Florida
 
7.  
Severability.

If any court determines that any provision of this promissory note is invalid or
unenforceable. any






 
8

--------------------------------------------------------------------------------

 


 
invalidity or unenforceability will affect only that provision and will not make
any other provision of this agreement invalid or unenforceable and such
provision shall be modified, amended, or limited only to the extent necessary to
render it valid and enforceable.
 
 
 
 
Dated: June 8, 2010
 
 
By: /s/ Edward R. Miers
Edward R. Miers
Epic Worldwide, Inc.
160 E. Lake Brantly Dr.
Longwood, FL 32779
 
 
 
 
By: /s/ Kenneth P. Glynn
Kenneth P. Glynn, President and Secretary
SpeechSwitch, Inc.
6 Minneakoning Rd.
Flemington, NJ   08822
 
 
 
9
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 